Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 11/30/2021. With the amendments, claims 1-18 remain pending.  Claims 1, 15, 17, and 18 are amended. The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a percussion instrument, comprising: 
at least one tone bar; retaining elements for fastening the at least one tone bar; 
a resonance body with an upper side and a lower side made of plastic or another material which can be stamped, injection-molded or cast, the resonance body comprising at least one resonance chamber with an opening, the opening of the least one resonance chamber being directed towards the least one tone bar; and 
a cover plate with at least one sound hole which bounds the at least one resonance chamber on a side facing the at least tone bar, 
wherein the at least one tone bar is fastened to the cover plate by the retaining elements, and 
wherein the cover plate circumferentially abuts a circumferential edge of the resonance body and is thereby connected to the upper side of the resonance body in a positive-locking manner.
The previous version of the claim was rejected in view of Deagan (U. S. Patent 1,369,268).  Deagan teaches a resonance chamber and a cover plate, the cover plate covers the top of the chamber.  Zimmerman (U. S. Patent 2,704,482) teaches a percussion instrument having sides 6 and 7 and a cover (sound board) 18 enclosed within the sides. Deagan and Zimmerman were the closest related prior art discovered by the examiner. Neither Deagan nor Zimmerman, nor a combination of the two teach the cover plate circumferentially abuts a circumferential edge of the resonance body and is thereby connected to the upper side of the resonance body in a positive-locking manner.
Claim 1, as amended, is considered to be non-obvious with respect to the closest related prior art. 
Claims 2-17 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claims 18 is allowable for a percussion instrument, comprising: 
a plurality a tone bars; 
retaining elements for fastening the tone bars; 
a resonance body with an upper side and a lower side made of plastic or another material which can be stamped, injection-molded or cast, the resonance body comprising a plurality of resonance chambers, each of the plurality of resonance chambers having an opening being directed towards an associated on of the plurality of tone bars; and 
a cover plate which bounds the resonance chambers on a side facing the tone bars, the cover plate having a plurality of sound holes, 
wherein the tone bars are fastened to the cover plate by the retaining elements, and wherein the cover plate circumferentially abuts a circumferential edge of the resonance body and is thereby connected to the upper side of the resonance body in a positive-locking manner.
Claim 18 closely related to claim 1, but recites the tone bars and resonance chambers in plural, plus the key recitation of the cover plate, as in claim 1.  Claim 18 is considered to be non-obvious with respect to the closest related prior art, cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 4, 2022